Title: I. Comments on Soulés’ Histoire, 3 August 1786
From: Jefferson, Thomas
To: Soulés, François



Aug. 3. 1786.

Pa. 3. ‘Si dans son institution chaque individu avoit droit au gouvernement de l’etat, ou seulement ceux qui possédoient une certaine etendue de terre.’ This is a luminous idea, and worthy of being  a little more developed. It places the question between Gr. Britain and America in the simplest form possible. No Englishman will pretend that a right to participate in government can be derived from any other source than a personal right, or a right of property. The conclusion is inevitable that he who had neither his person nor property in America could rightfully assume a participation in its government.
Pa. 17. The seeds of the war are here traced to their true source. The tory education of the King was the first preparation for that change in the British government which that party never ceases to wish. This naturally ensured tory administrations during his life. At the moment he came to the throne, and cleared his hands of his enemies by the peace of Paris, the assumptions of unwarrantable right over America commenced; they were so signal, and followed one another so close as to prove they were part of a system, either to reduce it under absolute subjection and thereby make it an instrument for attempts on Britain itself, or to sever it from Britain so that it might not be a weight in the whig scale. This latter alternative however was not considered as the one which would take place. They knew so little of America that they thought it unable to encounter the little finger of Great Britain. M. de Soules has well developed this subject. He is best judge whether any thing more need be said on the subject.
Pa. 43. ‘Si le ministere Anglais avoit eu la patience d’attendre que ces marchandises fussent consommées &c.’; Having seen and intimately known the positions of the Americans at that moment, I am certain that the conjecture would not have been verified. The determined resolution with which they met every effort of the Minister, whether made in the form of force, fraud or persuasion, gives us a moral certainty they would have been equally immoveable if tried in the way of privation here proposed.
Pa. 51. ‘pour accorder quelque chose &c.’ The substitution of Gage for Hutchinson was not intended as a favor, but by putting even the civil government in military hands was meant to shew they would enforce their measures by arms. See pa. 109 where Congress make it one of their grievances.
Pa. 78. A grand jury cannot be fewer than 12. nor more than 24. Some authors say it cannot be fewer than 13. nor more than 23.
Pa. 102. ‘Plusieurs criminels &c.’ Notwithstanding the laws the English made, I think they never inclined to carry a single person to be tried in England. They knew that reprisals would be made  and probably on the person of the governor who ventured on the measure.
Pa. 140. The fact that the English commenced hostilities at Lexington being proved beyond question by us and even acknowleged by the English, justice requires it should be plainly asserted, and left clear of doubt. Few of the facts, which history asserts and relies on, have been so well established.
Pa. 150. ‘L’humanité des Britons.’ I doubt whether this is the character of the nation in general. But this history, and every one which is impartial must in it’s relation of this war shew in such repeated instances, that they conducted it, both in theory and practice, on the most barbarous principles, that the expression here cited will stand in contradiction to the rest of the work. As examples of their Theory recollect the act of parliament for constraining our prisoners taken on the sea to bear arms against their fathers, brothers &c. For their practice, recollect their exciting the savages against us, insurrections of our slaves, sending our prisoners to the East Indies, killing them in prison ships, keeping them on halfrations and of the most unwholsome qualities, cruel murders of unarmed individuals of every sex, massacres of those in arms after they had asked quarter &c. &c.
Pa. 151. ‘A ce que l’on dit à 20,000 hommes.’ It was of 22,000 men. I was in a situation to know the fact from Genl. Washington’s own information.
158. 1. 8. Strike out ‘et probablement’ and insert ‘mais veritablement.’ I remember the fact well and the leading persons of Connecticut, and particularly their delegates in Congress made no secret that their object was to over-awe N. York into it’s duty.
159. ‘il fut resolu de la reduire [i.e. la Nouvelle York] en cendre.’ This was proposed, and considered in Congress; but they refused to come to this resolution. Nor do I recollect that any other body resolved it.
163. Doctor Franklin has been called by that title as early as 1760, within my own knowledge. I do not know how much longer.
His quality in France was that of Minister plenipotentiary, and not as Ambassador. We have never appointed an Ambassador. France offered to receive one.
Pa. 166. The English set fire to Charlestown. Qu. as to the number of their killed.
Pa. 180–181. Gates was and still is an inhabitant of Virginia. He never lived in any other state.
Pa. 190. M. Arnold avoit formé une entreprise &c. I never  understood that he formed this enterprise, nor do I believe he did. I heard and saw all General Washington’s letters on this subject. I do not think he mentioned Arnold as author of the proposition; yet he was always just in ascribing to every officer the merit of his own works; and he was disposed particularly in favour of Arnold. This officer is entitled to great merit in the execution, but to ascribe to him that of the having formed the enterprize is probably to ascribe to him what belongs to Genl. Washington or some other person.
209. ‘et qu’il ne leur fut plus permis de lever la milice &c.’ They had formerly had a law on the subject of invasions and insurrections which was of a perpetual tenor. They altered this law by one which was to be in force for a certain term of years only. That term of years affluxed at this time, the altering law expired, and therefore the old one resumed it’s vigour. It was very imperfect; yet they chose to act under the colour of that rather than without any colour of law.
216. ‘dont elles se plaignoient.’ This seems to be the proper place to rectify a small error in the arrangement of facts, and to state the answer to the conciliatory proposition, which was in truth the first work of the assembly. I have not here the journals of the assembly, but there are certain circumstances which render it impossible for my memory to lead me astray. I was under appointment to attend the General Congress: but knowing the importance of the answer to be given to the conciliatory proposition, and that our leading whig characters were then with Congress, I determined to attend on the assembly, and tho’ a young member, to take on myself the carrying thro’ an answer to the proposition. The assembly met the 1st. of June. I drew, and proposed the answer and carried it through the house with very little alteration, against the opposition of our timid members who wished to speak a different language. This was finished before the 11th. of June, because on that day, I set out from Williamsburgh for Philadelphia and was the bearer of an authenticated copy of this instrument to Congress. The effect it had in fortifying their minds, and in deciding their measures renders it’s true date important because only Pennsylvania had as yet answered the proposition. Virginia was the second. It was known how Massachusets would answer it; and that the example of these three principal colonies would determine the measures of all the others, and of course the fate of the proposition. Congress received it therefore with much satisfaction. The assembly of Virginia did not deliver the answer to Ld. Dunmore till late  in the session. They supposed it would bring on a dissolution of their body whenever they should deliver it to him, and they wished previously to get some important acts passed. For this reason they kept it up. I think that Ld. Dunmore did not quit the metropolis till he knew that the answer framed by the house was a rejection of the proposition, tho’ that answer was not yet communicated to him regularly.
Pa. 231. ‘Quelques centaines de blancs.’ These were composed principally of Scotch merchants and factors, and some few English who had settled in the country. I doubt whether there was a single native among them. If M. Soulés could therefore characterise more particularly who they were who joined Ld. Dunmore, it would be an agreeable act of justice to the natives.
Pa. 233. ‘Les Americains qui avoit joint Milord Dunmore.’ The same observation applies to this.
Pa. 245. ‘Pendant l’eté le Congrés general avoit eté occupé a dresser un plan pour former une confederation.’ It is necessary to set to rights here a fact which has been mistaken by every person who has written on this subject. I will do it from a perfect recollection of facts, but my memory does not enable me to state the date exactly. I was absent from Congress from the beginning of January 1776. to the middle of May. Either just before I left Congress, or immediately on my return to it (I rather think it was the former) Doctor Franklin put into my hands the draught of a plan of confederation, desiring me to read it and tell him what I thought of it. I approved it highly. He shewed it to others. Some thought as I did; others were revolted at it. We found it could not be passed, and that the proposing it to Congress as the subject for any vote whatever would startle many members so much that they would suspect we had lost sight of a reconciliation with Great Britain, and that we should lose much more ground than we should gain by the proposition. Yet that the idea of a more firm bond of union than the undefined one under which we then acted might be suggested and permitted to grow, Dr. Franklin informed Congress that he had sketched the outlines of an instrument which might become necessary at a future day, if the ministry continued pertinacious, and would ask leave for it to lay on the table of Congress, that the members might in the mean time be turning the subject in their minds, and have something more perfect prepared by the time it should become necessary. This was agreed to by the timid members, only on condition that no entry whatever should be made in the journals of Congress relative to this instrument. This was to  continue in force only till a reconciliation with Great Britain. This was all that ever was done or proposed in Congress on the subject of a Confederation before June 1776, when the proposition was regularly made to Congress, a committee appointed to draw an instrument of Confederation, who accordingly drew one, very considerably differing from the sketch of Dr. Franklin.
Pa. 294. ‘il est à croire qu’il y avoit quelque convention.’ It is well known there was such a convention. It was never made a secret of on our part. I do not exactly recollect it’s terms, but I believe they were what M. Soulés states.
Pa. 301. ‘La petite verole.’ I have been informed by officers who were on the spot, and whom I believe myself, that this disorder was sent into our army designedly by the commanding officer in Quebec. It answered his purposes effectually.
